Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claims 1, 13, and 25 have been amended. Claims 1-4, 7, 10, 13-16, 19, 22, 25-28, 31, 34, and 37-43 are currently pending and have been examined.

Response to Arguments
 A.	Applicant's arguments regarding the rejection of claims 1-4, 7, 10, 13-16, 19, 22, 25-28, 31, 34, and 37, 38, 39, 40, 41, 42, and 43 under 35 USC 101 have been fully considered and are persuasive in part on the specific grounds explained below. 
Applicant argues that the description and explanation of the abstract idea provided in Step 2A Prong 1 mischaracterizes the claim because it omits limitations regarding providing a database of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, and storing an identification of the nodal address of the patient corresponding to the point in time. Examiner first notes that the recitation of the database itself constitutes an additional element addressed under Step 2A Prong 2 and Step 
Applicant further argues that the limitation reciting “initiating palliative care or hospice care including pain relief and discontinuing full disease modifying treatment or slow to progression treatment as specified in the selected strategy of predetermined patient care services to effect a particular treatment of the patient" is not a mental step, and effects a particular treatment as recited in claim 1. Examiner finds that the above limitation is sufficient to render claim 1 patent-eligible under Step 2A Prong 2 because it adds meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, and specifically based on the Court’s decision in Classen Immunotherapies Inc v Biogen IDEC. MPEP 2106.05(e) states that “[i] Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). 659 F.3d at 1060-61; 100 USPQ2d at 1495-96. Although the analysis step was an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method moving from abstract scientific principle to specific claims 1-4, 7, 10, 37, 40, and 41 under 35 USC 101 is withdrawn. 
Examiner notes however that the above analysis does not apply to independent claims 13 and 25 because they do not recite a step of a healthcare provider initiating treatment. For example, claim 13 recites “the instructions, when executed on one or more processors, cause the one or more processors to perform operations comprising:… providing, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time and directing the health care provider to initiate palliative care or hospice care including pain relief and discontinue full disease modifying treatment or slow to progression treatment as specified in implement the selected strategy for predetermined patient care services.” Merely providing an output instructing a user to does not encompass the actual initiation of treatment, and is not analogous to the Court’s decision in Classen.

Examiner further respectfully disagrees that the above limitation amounts to effecting a particular treatment or prophylaxis for a disease or medical condition. Applicant argues that initiating palliative care or hospice care including pain relief and discontinuing full disease modifying treatment or slow to progression treatment as specified in the selected strategy of predetermined patient care services is “particular” in that it does not encompass all applications of the alleged judicial exception. However, it is not clear what Applicant means by “it does not October 2019 Update all include a particular, specific treatment, e.g. adjusting the dosage of a beta blocker, administering insulin to a patient above a certain blood glucose level, etc. Palliative care and hospice care are not themselves medical treatments, do not themselves treat a particular medical condition, and do not even encompass a defined set of therapies. These are general descriptions of the goal that a provider would pursue in selecting actual therapies. Likewise, “including pain relief” does not specify any actual treatment or therapy. “Pain relief” encompasses an enormous category of potential treatments and therapies, from many different medications, to surgeries, to physical therapies. The inclusion of pain relief is therefore only a general category rather than a particular treatment or prophylaxis. 

Applicant further argues that the claims recite a practical application of any abstract idea because they are directed to improvements in the functioning of a computer, or to an improvement to another technology or technical field. Examiner respectfully disagrees. Applicant argues that amended claim 1 “recites a specific ordered combination of steps that provides a technological improvement, specifically an efficient, objective method for determining when to initiate palliative hospice care including pain relief and discontinuation full disease modifying treatment or slow to progression treatment that is tailored to the patient's specific clinically relevant information through the use of the nodal address and takes into account the patient's mental state and quality of life through the cumulative distress score.” However, this only amounts to a general description of the functions performed by the claim and does not address how any additional elements allegedly amount to improvements in the functioning of a computer, or to an improvement to another technology or technical field. With 

With respect to Applicant’s argument on pages 40-42 listing the limitations of claim 1 and asserting that they provide a technological improvement in the form of “an efficient, objective method for determining when to initiate palliative hospice care including pain relief and discontinuation of full disease modifying treatment or slow to progression treatment that is tailored to the patient's specific clinically relevant information through the use of the nodal address and takes into account the patient's mental state and quality of life through the cumulative distress score,” Examiner notes that the above description again merely describes the overall purpose and function of the claim. Simply asserting that a claim provides useful functions, or broadly asserting that the claimed invention would perform those functions 
Examiner respectfully disagrees with Applicant’s assertion that the limitations cited on pages 42 and 43 are not disclosed, taught, or suggested by the applied references, as set out in the rejection below under 35 USC 103.

Applicant lastly argues that the limitations reciting “providing a database storing information regarding a plurality of nodal addresses…” and “classifying, using the one or more processors of a computing system, the patient with terminal cancer in to a nodal address…” amount to significantly more than an abstract idea. Examiner respectfully disagrees. As addressed above, the limitations of actually storing the information regarding the plurality of nodal addresses and classifying the patient with terminal cancer do fall within the scope of a mental process, and can be performed either mentally or with the aid of a pen and paper. Furthermore, the performance of these limitations using a generic database and generic processor constitute mere instructions to implement them using computer elements as tools, as addressed under Step 2A Prong 2 and Step 2B. The 2019 PEG therefore does not require an analysis of whether the use of the database and processor is well-understood, routine and conventional. 
Furthermore, as addressed above Examiner respectfully disagrees that the claims recite limitations which are not taught or suggested by the cited prior art. Applicant references the previously made arguments that the claims improve computer technology, and Examiner respectfully disagrees on the same basis previously set out. Applicant does not provide further specific arguments setting out what limitation is argued to constitute a specific limitation other 
The rejection of claims 13-16, 19, 22, 25-28, 31, 34, 38, 39, 42, and 43 under 35 USC 101 is maintained.


B.	Applicant's arguments with respect to the rejection of 1-4, 7, 10, 13-16, 19, 22, 25-28, 31, 34, and 37, 38, 39, 40, 41, 42, and 43 under 35 USC 103 have been fully considered but they are not persuasive in part and moot in part as explained below.
Applicant first argues that Rothman fails to teach or suggest "establishing, by the system, a cumulative distress score for the point in time based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time, and wherein the patient symptoms whose severity is determined are manifestations of disease apparent to the patient himself or herself." Examiner respectfully disagrees. 
Applicant asserts that that the score of Rothman is a general measure of risk for the patient based on multiple different variables and therefore not a cumulative distress score based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms.


Rothman describes calculating the cited score using information gauging the patient’s level of distress and the severity of the patient’s symptoms, such as the patient’s pain level, their ability to walk, help needed with daily activities, eating, sleeping, and general vitality (see e.g. 
“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." …If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.” (emphasis added)


Applicant argues that inclusion of the results of laboratory testing on the results of the patient in the cumulative distress score materially affects the basic and novel characteristics of the claimed invention “because a fundamental characteristic of the claim is use of a nodal address to represent characteristics of the patient’s disease, and separately evaluating levels of distress of the patient and patient symptoms that are manifestations of the disease observed by the patient into a cumulative distress score that reflects distress felt by the patient and manifestations of disease that can be observed by the patient.” Examiner respectfully disagrees. While the claim has been amended to recite patient symptoms including manifestations of basic and novel characteristics would be materially changed by such information, not simply that the current claim limitations are narrower than the subject matter of the reference. The transitional phrase is therefore still construed as equivalent to “comprising.” 

Applicant further argues that Rothman cannot teach selection of a strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services associated with the nodal address of the patient. However, Rothman is relied upon to disclose selecting a strategy of predetermined care services from care services being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer. Pecora, not Rothman, is relied upon to teach a “nodal address” as a form of representing a clinical state of a patient. With respect to Applicant’s argument that Rothman’s teaching of recommendations based on a health score is not a recommendation based on a cumulative distress score “based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time,” the scope of “consisting essentially of” as used in the claim, and why the health score in Rothman constitutes a “cumulative distress score,” is addressed above.

Applicant further argues that Oeki does not teach or suggest establishing a cumulative distress score based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time. However, Rothman is relied upon to teach determining a cumulative distress score based on criteria consisting essentially of the level of 

With respect to Applicant’s arguments regarding Pecora, Examiner notes that Pecora is not relied upon to teach the argued limitations such as establishing the cumulative distress score and selecting a strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time based on the cumulative distress score for the point in time such that at a cumulative distress score above a threshold value, the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression.

Applicant further argues that Bernard does not teach selecting a particular strategy of predetermined patient care services when a patient's cumulative distress score is above a threshold value, asserting that “Bernard's categories of co-morbidity, physical deficit activities daily log (AD), cognition, incontinence, psychosocial status, and the expected outcome after treatment do not produce a distress score.” Examiner respectfully disagrees. Examiner maintains that factors such as a patient’s physical deficits, cognition level, incontinence, and psychosocial status all relate to a patient’s level of distress. Furthermore, Rothman, not Bernard, is primarily relied upon to teach a cumulative distress score based on criteria comprising essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time, as 

Applicant argues starting on page 60 that the rationale for combining Rothman in view of Bernard is deficient. Applicant asserts that Rothman does not disclose recommending a treatment when a distress score passes a threshold on the basis that neither the single-variable health scores nor the combined health score in Rothman is a cumulative distress score based on the previous arguments. Examiner respectfully disagrees. As set out above, Examiner maintains that the health score in Rothman constitutes a cumulative risk score for the reasons set out above, and maintains that the cited rationale for modifying Rothman in view of Bernard is therefore valid.

With respect to Applicant’s arguments that “modifying Rothman to establish a cumulative distress score for the point in time based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time, and then to use the cumulative distress score to select a predetermined strategy of patient care services ignores portions of Rothman that would teach away from this modification,” Examiner again notes that Bernard is not relied on to modify Rothman in the manner argued. Rather, Rothman itself is relied upon to teach the argued limitations. Furthermore, while Rothman includes elements and aspects of determining a cumulative risk score that deviate from the claimed invention or are in addition to the subject matter claimed, this is not sufficient to establish that Rothman teaches away from the argued limitation. Furthermore, as addressed above, the transitional phrase “consisting essentially of” is construed as “comprising” given the lack of any clear indication of what basic and novel characteristics would be materially changed. Applicant’s 

The rejection of claims 1-4, 7, 10, 13-16, 19, 22, 25-28, 31, 34, and 37-43 under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16, 19, 22, 25-28, 31, 34, 38, 39, 42, and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13-16, 19, 22, 38, and 42 are drawn to a non-transitory computer readable storage medium, and claims 25-28, 31, 34, 39, and 43 are drawn to a system, each of which is within the four statutory categories (i.e. a process, manufacture, and machine). Claims 13-16, 19, 22, 25-28, 31, 34, 38, 39, 42, and 43 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 13 recites, in part, performing the steps of: 
determining a treatment strategy and treatment intent selected from slow to progression, palliative, or hospice for the patient  with terminal cancer by:
receiving data comprising personal health information of the patient with terminal cancer, the personal health information including information regarding a distress of the patient and a severity of the patient symptoms and including information regarding clinically relevant attributes of the patient, at least some of the information regarding a distress of the patient obtained from results of a patient questionnaire effective to establish a level of distress of the patient, the information regarding the distress of the patient and the severity of the patient symptoms including information regarding performance status, pain, perception of being a burden to loved ones, and perception of financial burden;
storing information regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses;
classifying the patient with terminal cancer into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses, the nodal 
determining a level of distress of the patient at the point in time and a severity of patient symptoms at the point in time by analyzing the data comprising the personal health information of the patent, wherein the level of distress of the patient at the point in time is based, at least in part, on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden, and wherein the patient symptoms whose severity is determined are manifestations of disease apparent to the patient himself or herself;
establishing a cumulative distress score for the point in time based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time;
determining one or more patient care services appropriate for the clinical course of the terminal cancer and the level of distress of the patient at the point in time, the determining including:
identifying a group of one or more strategies of predetermined patient care services associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, each of the one or more strategies being appropriate for a current clinical state of the patient in a clinical 
selecting a strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time based on the cumulative distress score for the point in time such that at a cumulative distress score above a threshold value, the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining the treatment strategy and treatment intent.

These steps amount to an abstract idea in the form of a mental process. Fundamentally the process is that of (1) gathering information on the symptoms, distress, and attributes of patients being treated for cancer, (2) placing the patient into a clinical category, i.e. nodal address, associated with particular care strategies based on the patient’s clinical attributes, (3) using the symptoms, distress, and attributes of the patient to determine the severity of symptoms and level of patient distress, and (4) initiating either palliative care or hospice care for the patient if the patient’s symptoms and distress have exceeded a certain level.
A human could perform all of these steps mentally. For example, a physician or oncologist would perform these functions as part of providing ongoing care for a cancer patient since ongoing care would involve collecting clinical information from a patient, diagnosing the patient’s current state or otherwise placing them into a particular clinical category, selecting a 
Furthermore, Examiner notes that paragraph 53 of the specification as originally expressly states that the recited systems, apparatuses, and methods could be implemented in paper form, with the input being handwritten notes in a patient chart and the patient chart being analyzed on paper.
Independent claim 25 recites similar limitations and is also directed to an abstract idea under the same analysis. 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to implement the abstract idea using a computer. 
Claims 13 and 25 recite one or more processors, a database, and a graphical user interface that are only broadly recited as performing the functions of each claim.  For example, claim 1 merely recites receiving the personal health information “by a system comprising one or more processors,” classifying the patient using the processors, analyzing the data “by the system,” and establishing the distress score and selecting the patient care service “by the system.” Each of these limitations constitutes instructions to use a computer or a processor to implement information processing and analysis functions within the abstract idea. Claims 13 and 25 each recite a database as performing the function of storing and providing access to information such 
Claims 13 and 25 further recite a graphic user interface which provides a display of the selected strategy of patient care services to a care provider, while claims 13 and 25 additionally recite the graphical user interface as providing a display of information “directing the health care provider to implement the selected strategy for predetermined patient care services to effect a particular treatment of the patient.” Each of these limitations amounts to using a graphical user interface, i.e. a computer, to implement the general outputting of data and instructions to a user following performance of the abstract idea. Claim 13 further recites a non-transitory computer readable storage medium that stores computer program instructions for execution by one or more of the processors. Similarly to as explained above, the use of a non-transitory computer readable storage medium to store information amounts to mere instructions to apply the abstract idea using computers as a tool.
Paragraph 54 of the specification as originally filed states that the disclosed subject matter may be implemented using computers broadly described as comprising processors, memory, and storage devices, and paragraph 57 describes a non-transitory computer readable medium only in general terms as storing instructions for execution by a processor. Paragraphs 58 and 61 provide the closest description to a “graphical user interface” and only generally describe a computer monitor as one possible output device for providing outputs to users. 
Mere instructions to implement a judicial exception using a computer or the use of a computer as a tool to implement the judicial exception is not sufficient to establish that the judicial exception has been integrated into a practical application. MPEP 2106.05(f)

B. 	Insignificant Extra-Solution Activity

Claims 13 and 25 additionally recite directing the health care provider to implement the selected strategy for predetermined patient care services to effect a particular treatment of the patient. However, these limitations each amount to insignificant extra-solution activity by virtue of being insignificant application of the abstract idea. The abstract idea encompasses the determination of a strategy of care services as part of the mental process performed by a user, and the above limitations amount to a general instruction to then initiate the care services following performance of the abstract idea. The claims do not encompass actual performance of the predetermined patient care services by the health care provider, but rather only encompass providing an instruction for the provider to do so.
These limitations do not integrate the claims into a practical application by “applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition” because they do not apply or effect a “particular” treatment or prophylaxis. Claim 13 recites “selecting… a strategy of predetermined patient care services,” but does not specify the strategy of patient care services beyond reciting that the selected strategy “includes 
The above claims therefore do not integrate the abstract idea into a practical application and are directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to implement the abstract idea using a computer. 
As discussed above, claims 13 and 25 recite one or more processors, a database, and a graphical user interface that are only broadly recited as performing the functions of each claim.  As explained above, the claims only recite the additional elements of a system comprising one or more processors, a non-transitory computer readable storage medium, a database, and a graphical 

B. 	Insignificant Extra-Solution Activity
Likewise with respect to the graphical user interface, claims 13 and 25 additionally recite providing a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time. These limitations only amount to insignificant extra-solution activity in the form of providing an output of results to a user following performance of the abstract idea and therefore do not amount to significantly more. See MPEP 2106.05(g) (describing limitations amounting to necessary data gathering and outputting as insignificant extra-solution activity).
As explained above, the limitations reciting the care provider implementing the selected strategy, and the graphical user interface directing the care provider to implement the selected strategy, do not integrate the claims into a practical application by “applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.” The limitations do not amount to applying or effecting a “particular” treatment or prophylaxis given that not only does the claim not specify which of palliative care or hospice care would actually be selected, but each of “palliative care” and “hospice care” only describe broad categories encompassing many different possible medical treatments. Reciting that the selected care strategy could include anything from within two different, broad categories of potential 

C.	Well-understood, Routine and Conventional Activities
In addition to constituting insignificant extra-solution activity, the recitation of providing a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time in claims 13 and 25 only amounts to well-understood, routine and conventional activity. Paragraph 35 of Applicant’s specification describes the display of information broadly, stating that “[t]he clinical course of action determined by outcome determination engine 208 is returned by patient analysis system 202 as output 210 for treatment of the patient.” Paragraph 61 further describes generic display devices such as CRT and LCD computer monitors as being used to provide the display. The function of displaying the data therefore encompasses generic displaying of the data. Outputting information to users has been previously been identified by the courts as amounting to well-understood, routine and conventional activity, for example in OIP Techs., 788 F.3d, pp1362-63. The prior art of record also illustrates that outputting treatment options and instructions to implement a treatment to users, as well as implementing a treatment, is well-understood, routine and conventional. See e.g. Rothman (2017/0124279) ([19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers), Pecora (2015/0100341) ([87], claim 1, and claim 6 describe displaying treatment options to users), Bernard et al (2006/0167721) ([32] and [97] describe displaying patient options to users), Alloway (2014/0379366) (Figure 3, [43]-[45], [52], and [60] describe displaying sets of treatment plans to care providers), Brush et al (2012/0173266) (Figure 

Thus, taken alone, the above additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 14 and 26 recite wherein care for the patient is provided by a first entity, and wherein the method further comprises comparing a quality and/or an adequacy of the one or more patient care services provided to the patient by the first entity with a quality and/or an adequacy of patient care services provided to other patients by other entities. These limitations fall within the scope of the abstract idea.

Claims 15 and 27 recite wherein the selecting the strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time based on the cumulative distress score for the point in time such determines an aggressiveness of care and aggressiveness of treatment based on the cumulative distress score. These limitations fall within the scope of the abstract idea.

Claims 16 and 28 recite wherein for each group of one or more strategies of predetermined patient care services, each strategy is associated with a predetermined cost for a cycle of treatment. These limitations fall within the scope of the abstract idea.

Claims 19 and 31 recite wherein each nodal address is represented as a discrete punctuated string of digits comprising a prefix, a middle, and a suffix that represent the set of clinically relevant variables. These limitations fall within the scope of the abstract idea. Examiner notes that the claims do not recite the representation of the nodal address as a string of digits being used for any function within the claim, and merely representing information as a string of digits could be performed in the human mind.

Claims 22 and 34 recite wherein the data comprising personal health information of the patent comprises information relating to depression of the patient. These limitations fall within the scope of the abstract idea.

Claims 38, and 39 recite the data comprising personal health information of the patent comprises results of a patient questionnaire effective to establish a level of distress of the patient. These limitations fall within the scope of the abstract idea.

Claims 42 and 43 recite monitoring the patient over time and providing an updated strategy of predetermined patient care services for initiating treatment of or treating the patient with terminal cancer at a later point in time, the monitoring comprising, periodically or following a medical event for the patient: receiving updated data comprising updated personal health information of the patient with terminal cancer at a later point in time including updated information regarding the distress of the patient and the severity of the patient symptoms comprising updated personal health information of the patent, the updated personal health information of the patient with terminal cancer including updated information regarding a 
Claims 42 and 43 additionally recite providing an updated display of information indicating an updated strategy to a healthcare provider. These limitations only amount to insignificant extra-solution activity in the form of providing an output of results to a user following performance of the abstract idea. See MPEP 2106.05(g) (describing limitations amounting to necessary data gathering and outputting as insignificant extra-solution activity).

Claims 42 and 43 further recite directing the health care provider to implement the selected strategy for predetermined patient care services to effect a particular treatment of the patient and directing the health care provider to modify treatment for the patient by implementing the updated selected strategy of predetermined patient care services to effect an updated particular treatment. These limitations each amount to insignificant extra-solution 
These limitations also do not integrate the claims into a practical application by “applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition” because they do not apply or effect a “particular” treatment or prophylaxis on the same grounds explained above with respect to claims 13 and 25.

In addition to constituting insignificant extra-solution activity, the recitation of providing a display of information indicating the updated strategy to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time in claims 42 and 43 only amounts to well-understood, routine and conventional activity. As explained above with respect to claims 13 and 25, paragraph 35 of Applicant’s specification describes the display of information broadly, stating that “[t]he clinical course of action determined by outcome determination engine 208 is returned by patient analysis system 202 as output 210 for treatment of the patient.” Paragraph 61 further describes generic display devices such as CRT and LCD computer monitors as being used to provide the display. The function of displaying the data therefore encompasses generic displaying of the data. Outputting information to users has been previously been identified by the courts as amounting to well-understood, routine and conventional activity, for example in OIP Techs., 788 F.3d, pp1362-63. The prior art of record also illustrates that outputting treatment options and instructions to implement a treatment to 

Thus, taken alone, the above additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Claims 13-16, 19, 22, 25-28, 31, 34, 38, 39, 42, and 43 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 12-15, 16, 19, 22, 24-28, 31, 34, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman (US Patent Application Publication 2017/0124279) in view of Oeki et al Self-Perceived Burden in Patients With Cancer: Scale Development and Descriptive Study (hereinafter Oeki), Pecora (US Patent Application Publication 2015/0100341), Bernard et al (US Patent Application Publication 2006/0167721), and Dillon, Choosing Hospice or Choosing Dying: Patient Autonomy and Home Hospice Care (hereinafter Dillon).

With respect to claim 1, Rothman discloses the claimed method for initiating treatment of or treating a patient suffering from terminal cancer to provide relief from one or more of symptoms, pain, or stress of the terminal cancer ([3], [32], [53], [68], and [95]), the method comprising:
determining a treatment strategy and treatment intent selected from slow to progression, palliative, or hospice for the patient with terminal cancer ([32] and [95] describe recommending hospice care; [68] contemplates patients having terminal cancer as among the potential patient population) by:
receiving, by a system comprising one or more processors (Figure 9 and [127]-[129]), data comprising personal health information of the patient with terminal cancer ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient; [68] describes patients having terminal cancer), the personal health information ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status), at least some of the information regarding a distress of the patient obtained from results of a patient questionnaire effective to establish a level of distress of the patient ([25], [26], [40], and [41] describe collecting the health information by querying the patient and receiving responses, where the responses pertain to information on a patient’s distress such as symptom severity, pain, stress, and mental/emotional status), the information regarding the distress of the patient and the severity of the patient symptoms including information regarding performance status ([40] and [90] describe querying the patient about their ability to walk, help needed with daily activities, eating, sleeping, and general vitality) and pain ([25], [40], and [90] describe pain as among the data collected); 

determining a level of distress of the patient at the point in time and a severity of patient symptoms at the point in time by analyzing, by the system, the data comprising the personal health information of the patent, and wherein the patient symptoms whose severity is determined are manifestations of disease apparent to the patient himself or herself ([26], [30], [40], [41], [67], [68], [90], and [98] describe analyzing the collected health information to determine the state of the patient’s symptoms and the overall wellness and the patient’s quality of life, including symptoms such as itching, worrying, and other self-assessed subject data. Examiner notes that subjective symptoms such as pain, itching, worrying, and other self-assessed symptoms could be apparent to the patient themselves);

establishing, by the system, a cumulative distress score for the point in time based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time ([26], [30], [40], [41], [67], [68], [90], and [98] describe analyzing the collected health information to determine the state of the patient’s symptoms and the overall wellness and the patient’s quality of life; [18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time); and

determining, by the one or more processors of the system, one or more patient care services appropriate for the clinical course of the terminal cancer and the level of distress of the patient at the point in time (Claim 11, [18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score), the determining including:
identifying a group of one or more strategies of predetermined patient care services at a point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer, the group of one or more strategies of patient care services including a treatment strategy and treatment intent selected from slow to progression, palliative, and hospice ([32], [53], and [95] describe different groups of potential care services such as behavior changes, medications, tests and procedures, and moving the patient to a different facility, where behavior changes, tests, procedures, and medications qualify as slow to progression; [68] describes the patients including patients with terminal cancer and [32] and [95] describe the actions potentially including transferring the patient to hospice care); and

selecting, by the one or more processors of the system, a strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services corresponding to the point in time based on the cumulative distress score for the point in time based on the cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining the treatment strategy and treatment intent ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care); and

where the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, providing, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time ([18], [19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [32] and [95] describe the recommendations including hospice care);

where the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, the health care provider initiating palliative care or hospice care as specified in the selected strategy of predetermined patient care services to effect a particular treatment of the patient ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers, and [35] and [67] describe caregivers providing more effective health care based on the recommendations; [32] and [95] describe the recommendations including hospice care);

but does not expressly disclose:

the information regarding the distress of the patient and the severity of the patient symptoms including information regarding perception of being a burden to loved ones, and perception of financial burden;
providing a database storing information regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses;

classifying, using the one or more processors of a computing system, the patient with terminal cancer into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address of the patient representing the set of clinically relevant variables matched to clinically relevant attributes of the patient in the data for the point in time, and storing an identification of the nodal address of the patient corresponding to the point in time;

wherein the level of distress of the patient at the point in time is based, at least in part, on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden;

the identified group of one or more strategies of predetermined patient care services being associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, 

selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value, and

the initiation of palliative care or hospice care including pain relief and discontinuing full disease modifying treatment or slow to progression treatment.

(p.145 Columns 1 and 2, p.146 Column 1 ¶ 1, p.146 Column 2 ¶ 1, and Table 1 describe administering a 5-point Likert scale questionnaire to cancer patients having questions on the patient’s perception of burden to caretakers such as friends and family members, including the patient’s concern over the cost of their care, i.e. perception of financial burden).
Therefore it would have been obvious to one of ordinary skill in the art of cancer care before the effective filing date of the claimed invention to modify the system of Rothman to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of the patient symptoms and determining a level of distress of the patient at a point in time based at least in part on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden as taught by Oeki since cancer patient concerns about their burden on loved ones are known to affect decisions regarding treatment such as palliative care (Oeki p.145 Column 2 describes patient’s reporting that concerns over burdening loved ones affected decisions about palliative care).


Pecora further teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables ([6], [8], [71], [79], and [87] describe a COTA module containing a set of nodal addresses associated with groups of care strategies; [87] describes the bundles of predetermined patient care services being determined to optimize patient care and/or cost, i.e. therapeutic strategy or treatment intent) and each nodal address represented by one or ([83] and [84] describe the node addresses being represented as a plurality of strings separated by periods, where each string indicates one or more clinical variables; [71] states that “patients may be sorted 310 at the time of diagnosis to the highest level of clinical and/or molecular fidelity because each patient has different mortality, morbidity, treatments and costs”), classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time ([6], [71], and [79] describe classifying patients into nodal addresses using health information of each patient and representing a set of classification variables), identify a group of one or more strategies of predetermined patient care services associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in ([46], [71], [79], and [87] state that each nodal address may be associated with one or more bundles of predetermined patient care services. Examiner notes that the recitation of each of the strategies “being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer” only constitutes non-functional descriptive material since a description of a patient care service as “appropriate” does affect any function within the claim. The limitation therefore does not further limit the claim in view of the prior art), and provide, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider ([87] describes displaying the bundle of services to a healthcare provider).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses, classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the (Pecora [8], [71], [72], and [79]).
It would have been further obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients 

(Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Rothman to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value as taught by Bernard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rothman already discloses recommending a treatment when a distress score passes a threshold, and using the threshold to select a particular treatments based on the score exceeding the threshold as taught by Bernard would perform that same function in Rothman, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Dillon lastly teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention for initiation of palliative care or hospice care to include pain relief and discontinuation of full disease modifying treatment or slow to progression treatment (page 64 ¶2 describes hospice care as incorporating palliative care rather than curative care, i.e. full disease modifying treatment or slow to progression treatment, as well as initiating pain therapies; Page 86 ¶2 describes hospice as utilizing pain control; Page 172 ¶2 and 218 ¶2 describe initiating hospice care as ceasing curative care).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Rothman to include pain relief and discontinuation of full disease modifying treatment or slow to progression treatment as part of initiation of palliative care or hospice care as taught by Dillon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rothman already discloses initiating hospice care, and including pain relief and discontinuation of full disease modifying treatment or slow to progression treatment as part of that as taught by Dillon would perform that same function in Rothman, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With regard to claim 2, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman further discloses: 
wherein care for the patient is provided by a first entity, and wherein the method further compares a quality and/or an adequacy of the one or more patient care services provided to the patient by the first entity with a quality and/or an adequacy of patient care services provided to other patients by other entities ([19], [20], and [79]-[81] describe the patient being cared for by particular caregivers, and using health scores from different patients to compare the quality of care provided by different wards or facilities).

claim 3, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman further discloses 
wherein the selecting, by the one or more processors of the system, the strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services associated with the patient corresponding to the point in time based on the cumulative distress score patient for the point in time determines an aggressiveness of care and aggressiveness of treatment based on the cumulative distress score ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendations include different aggressiveness levels of care and treatment such as discharge to nursing home or to hospice care);

but does not expressly disclose:
the identified group of one or more strategies of predetermined patient care services associated with the nodal address of the patient.

However, Pecora teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to associate a group of one or more strategies of predetermined patient care services with a nodal address of a patient ([6], [71], and [79] describe classifying patients into nodal addresses using health information of each patient and representing a set of classification variables; [87] states that each nodal address may be associated with one or more bundles of predetermined patient care services).
(Pecora [8], [71], [72], and [79]).
Therefore it would have been further obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to include associating the group of one or more strategies of predetermined patient care services with a nodal address of a patient as taught by Pecora in the combination of Rothman, Oeki, Pecora, Bernard, and Dillon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the strategies of predetermined patient care services being associated with a nodal address as taught by Pecora would perform that same function as part of the combination of Rothman, Oeki, Pecora, Bernard, and Dillon, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With regard to claim 4, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman does not expressly disclose wherein, for each group of one or more strategies of predetermined patient care services, each strategy is associated with a predetermined cost for a cycle of treatment.
However, Pecora teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to associate each strategy of a group of ([87] describes each bundle of predetermined patient care services having a predetermined cost).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to associate each strategy of the group of one or more strategies of predetermined patient care services with a predetermined cost for that cycle of treatment as taught by Pecora to allow a user, such as a doctor or patient, to choose an appropriate care services bundle (Pecora [87]).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to associate each strategy of the group of one or more strategies of predetermined patient care services with a predetermined cost for that cycle of treatment as taught by Pecora since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case associating each of the strategies of predetermined patient care services, as taught by Rothman, with a predetermined cost as taught by Pecora would perform that same function in the combination of Rothman, Oeki, Pecora, Bernard, and Dillon, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With regard to claim 7, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. However, Rothman does not expressly disclose wherein each nodal address is represented as a 
However, Pecora teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to represent a nodal address as a discrete punctuated string of digits comprising a prefix, a middle, and a suffix that represent a set of clinically relevant variables ([84], [85], and [91] describe the nodal address as represented by a plurality of string of digits separated by periods, where each string indicates one or more variables, e.g. 01.02.01.1201. Examiner notes that such a string of digits comprises a prefix, middle, and a suffix given that it includes a first string, one or more middle strings, and an ending string).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to represent a nodal address as a discrete punctuated string of digits comprising a prefix, a middle, and a suffix that represent a set of clinically relevant variables as taught by Pecora to digitally quantity characteristics of the patient (Pecora [84]).
It would have been further obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to include representing a nodal address as a discrete punctuated string of digits comprising a prefix, a middle, and a suffix that represent a set of variables as taught by Pecora in the combination of Rothman, Oeki, Pecora, Bernard, and Dillon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, representing the nodal address as a discrete punctuated series of digit strings as 

With regard to claim 10, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman does not expressly disclose wherein the data comprising personal health information of the patent further comprises information relating to depression of the patient.
However, Bernard teaches that it was old and well known in the art of patient care before the effective filing date of the claimed invention to collect information relating to depression of a patient as part of personal health information of the patient ([43]-[45] describe collecting information regarding the cognitive functioning of a patient, where a rating of Apathetic may be used to indicate that a patient is depressed).
Therefore it would have been obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to include information relating to depression of the patient as part of the collected personal health information as taught by Bernard because cognitive functioning may dictate the level of care needed by the patient (Bernard [27], [28], [43], [58], and [61] describe how a patient’s level of cognitive function can drive choices of treatment facility).
It would have been further obvious to one of ordinary skill in the art of patient care before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to include information relating to depression of the patient as part of the collected personal health information as taught by Bernard since the claimed 

With regard to claim 13, Rothman discloses the claimed non-transitory computer readable storage medium storing computer program instructions for initiating treatment of or treatment of a patient suffering from terminal cancer to providing relief from one or more of symptoms, pain, or stress of the terminal cancer, the instructions, when executed on one or more processors ([3], [32], [53], [68], [95], [127]-[129]), cause the one or more processors to perform operations comprising:
determining a treatment strategy and treatment intent selected from slow to progression, palliative, or hospice for the patient with terminal cancer ([32] and [95] describe recommending hospice care; [68] contemplates patients having terminal cancer as among the potential patient population) by:
receiving data comprising personal health information of the patient with terminal cancer ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient; [68] describes patients having terminal cancer), the personal health information including information regarding a distress of the patient and a severity of the patient symptoms and including information regarding clinically ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status), at least some of the information regarding a distress of the patient obtained from results of a patient questionnaire effective to establish a level of distress of the patient ([25], [26], [40], and [41] describe collecting the health information by querying the patient and receiving responses, where the responses pertain to information on a patient’s distress such as symptom severity, pain, stress, and mental/emotional status), the information regarding the distress of the patient and the severity of the patient symptoms including information regarding performance status ([40] and [90] describe querying the patient about their ability to walk, help needed with daily activities, eating, sleeping, and general vitality) and pain ([25], [40], and [90] describe pain as among the data collected);

determining a level of distress of the patient at the point in time and a severity of patient symptoms at the point in time by analyzing the data comprising the personal health information of the patent, and wherein the patient symptoms whose severity is determined are manifestations of disease apparent to the patient himself or herself ([26], [30], [40], [41], [67], [68], [90], and [98] describe analyzing the collected health information to determine the state of the patient’s symptoms and the overall wellness and the patient’s quality of life, including symptoms such as itching, worrying, and other self-assessed subject data. Examiner notes that subjective symptoms such as pain, itching, worrying, and other self-assessed symptoms could be apparent to the patient themselves);

establishing a cumulative distress score for the point in time based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms for the point in time ([18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time); and

determining one or more patient care services appropriate for the clinical course of the terminal cancer and the level of distress of the patient at the point in time (Claim 11, [18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score), the determining including: 
identifying a group of one or more strategies of predetermined patient care services at a point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer, the group of one or more strategies of patient care services including a treatment strategy and treatment intent selected from slow to progression, palliative, and hospice ([32], [53], and [95] describe different groups of potential care services such as behavior changes, medications, tests and procedures, and moving the patient to a different facility, where behavior changes, tests, procedures, and medications qualify as slow to progression; [68] describes the patients including patients with terminal cancer and [32] and [95] describe the actions potentially including transferring the patient to hospice care); and

selecting a strategy of predetermined patient care services from a group of one or more strategies of predetermined patient care services associated with the patient corresponding to the point in time based on the cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining the treatment strategy and treatment intent ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care); 

where the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, providing, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time ([18], [19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [32] and [95] describe the recommendations including hospice care) and directing the health care provider to initiate palliative care or hospice care as specified in the selected strategy for predetermined patient care services to effect a particular treatment of the patient ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers, and [35] and [67] describe caregivers providing more effective health care based on the recommendations; [32] and [95] describe the recommendations including hospice care); and 

but does not expressly disclose:
the information regarding the distress of the patient and the severity of the patient symptoms including information regarding perception of being a burden to loved ones, and perception of financial burden;

providing a database storing information regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses; 

classifying, using the one or more processors of a computing system, the patient with terminal cancer into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address of the patient representing the set of clinically relevant variables matched to 

wherein the level of distress of the patient at the point in time is based, at least in part, on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden;

the identified group of one or more strategies of predetermined patient care services being associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, 

selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value, and

the initiation of palliative care or hospice care including pain relief and discontinuing full disease modifying treatment or slow to progression treatment.

However, Oeki teaches that it was old and well known in the art of cancer care before the effective filing date of the claimed invention to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of the patient symptoms and determining a level of distress of the patient at a point in time based at least in part on the information regarding the perception of being a burden to loved ones, and the information (p.145 Columns 1 and 2, p.146 Column 1 ¶ 1, p.146 Column 2 ¶ 1, and Table 1 describe administering a 5-point Likert scale questionnaire to cancer patients having questions on the patient’s perception of burden to caretakers such as friends and family members, including the patient’s concern over the cost of their care, i.e. perception of financial burden).
Therefore it would have been obvious to one of ordinary skill in the art of cancer care before the effective filing date of the claimed invention to modify the system of Rothman to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of the patient symptoms and determining a level of distress of the patient at a point in time based at least in part on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden as taught by Oeki since cancer patient concerns about their burden on loved ones are known to affect decisions regarding treatment such as palliative care (Oeki p.145 Column 2 describes patient’s reporting that concerns over burdening loved ones affected decisions about palliative care).
It would have been further obvious to one of ordinary skill in the art of cancer care before the effective filing date of the claimed invention to modify the system of Rothman to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of the patient symptoms and determining a level of distress of the patient at a point in time based at least in part on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden as taught by Oeki 

Pecora further teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables ([6], [8], [71], [79], and [87] describe a COTA module containing a set of nodal addresses associated with groups of care strategies; [87] describes the bundles of predetermined patient care services being determined to optimize patient care and/or cost, i.e. therapeutic strategy or treatment intent) and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses ([83] and [84] describe the node addresses being represented as a plurality of strings separated by periods, where each string indicates one or more clinical variables; [71] states that “patients may be sorted 310 at the time of diagnosis to the highest level of clinical and/or molecular fidelity because each patient has different mortality, morbidity, treatments and costs”), classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time ([6], [71], and [79] describe classifying patients into nodal addresses using health information of each patient and representing a set of classification variables), identify a group of one or more strategies of predetermined patient care services associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in a clinical course of the cancer ([46], [71], [79], and [87] state that each nodal address may be associated with one or more bundles of predetermined patient care services. Examiner notes that the recitation of each of the strategies “being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer” only constitutes non-functional descriptive material since a description of a patient care service as “appropriate” does affect any function within the claim. The limitation therefore does not further limit the claim in view of the prior art), and provide, via a ([87] describes displaying the bundle of services to a healthcare provider).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses, classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time, identify a group of one or more strategies of predetermined patient care services associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care (Pecora [8], [71], [72], and [79]).
It would have been further obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses, classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time, identify a group of one or 

Bernard further teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value (Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of 

Dillon lastly teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention for initiation of palliative care or hospice care to include pain relief and discontinuation of full disease modifying treatment or slow to progression treatment (page 64 ¶2 describes hospice care as incorporating palliative care rather than curative care, i.e. full disease modifying treatment or slow to progression treatment, as well as initiating pain therapies; Page 86 ¶2 describes hospice as utilizing pain control; Page 172 ¶2 and 218 ¶2 describe initiating hospice care as ceasing curative care).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Rothman to include pain relief and discontinuation of full disease modifying treatment or slow to progression treatment as part of initiation of palliative care or hospice care as taught by Dillon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did 

Claim 14 recites substantially similar limitations to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 15 recites substantially similar limitations to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 16 recites substantially similar limitations to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 19 recites substantially similar limitations to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 22 recites substantially similar limitations to those recited in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

With regard to claim 25, Rothman discloses the claimed system for directing initiating treatment of or treating a patient suffering from terminal cancer to provide relief from one or more of ([32], [53], [68], and [95]), the system comprising: 
a database storing data comprising personal health information of the patient with terminal cancer ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient; [68] describes patients having terminal cancer; [109], [127], and [131] describe databases storing patient information), the personal health information including information regarding a distress of the patient and a severity of the patient symptoms and including information regarding clinically relevant attributes of the patient ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status), at least some of the information regarding a distress of the patient obtained from results of a patient questionnaire effective to establish a level of distress of the patient ([25], [26], [40], and [41] describe collecting the health information by querying the patient and receiving responses, where the responses pertain to information on a patient’s distress such as symptom severity, pain, stress, and mental/emotional status), the information regarding the distress of the patient and the severity of the patient symptoms including information regarding performance status ([40] and [90] describe querying the patient about their ability to walk, help needed with daily activities, eating, sleeping, and general vitality) and pain ([25], [40], and [90] describe pain as among the data collected), and wherein the patient symptoms whose severity is determined are manifestations of disease apparent to the patient himself or herself ([26], [30], [40], [41], [67], [68], [90], and [98] describe analyzing the collected health information to determine the state of the patient’s symptoms and the overall wellness and the patient’s quality of life, including symptoms such as itching, worrying, and other self-assessed subject data. Examiner notes that subjective symptoms such as pain, itching, worrying, and other self-assessed symptoms could be apparent to the patient themselves);

a patient analysis system comprising: one or more processors; and memory to store computer program instructions, the computer program instructions when executed on the one or more processors cause the one or more processors to perform operations ([127]-[132]) comprising:

determining a treatment strategy and treatment intent selected from slow to progression, palliative, or hospice for the patient with terminal cancer ([32] and [95] describe recommending hospice care; [68] contemplates patients having terminal cancer as among the potential patient population) by:
receiving data comprising personal health information of the patient with terminal cancer ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient; [68] describes patients having terminal cancer), the personal health information including information regarding a distress of the patient and a severity of the patient symptoms and including information regarding clinically relevant attributes of the patient ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status), at least some of the information regarding a distress of the patient obtained from results of a patient questionnaire effective to establish a level of distress of the patient ([25], [26], [40], and [41] describe collecting the health information by querying the patient and receiving responses, where the responses pertain to information on a patient’s distress such as symptom severity, pain, stress, and mental/emotional status);

determining a level of distress of the patient at the point in time and a severity of patient symptoms at the point in time by analyzing the data comprising the personal health information of the patent ([26], [30], [40], [41], [67], [68], [90], and [98] describe analyzing the collected health information to determine the state of the patient’s symptoms and the overall wellness and the patient’s quality of life);

establishing a cumulative distress score based on criteria consisting essentially of the level of distress of the patient and the severity of the patient symptoms ([18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time); and

determining one or more patient care services appropriate for the clinical course of the terminal cancer and the level of distress of the patient at the point in time (Claim 11, [18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score), the determining including: 
identifying a group of one or more strategies of predetermined patient care services at a point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer, the group of one or more strategies of patient care services including a treatment strategy and treatment intent selected from slow to progression, palliative, and hospice ([32], [53], and [95] describe different groups of potential care services such as behavior changes, medications, tests and procedures, and moving the patient to a different facility, where behavior changes, tests, procedures, and medications qualify as slow to progression; [68] describes the patients including patients with terminal cancer and [32] and [95] describe the actions potentially including transferring the patient to hospice care); and

selecting a strategy of predetermined patient care services from the identified group of one or more strategies of predetermined patient care services corresponding to the point in time based on the cumulative distress score for the point in time based on the cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining the treatment strategy and treatment intent ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care);

where the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, providing, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer for the point in time ([18], [19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [32] and [95] describe the recommendations including hospice care) and ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers, and [35] and [67] describe caregivers providing more effective health care based on the recommendations; [32] and [95] describe the recommendations including hospice care); 


but does not expressly disclose:

the information regarding the distress of the patient and the severity of the patient symptoms including information regarding perception of being a burden to loved ones, and perception of financial burden;

a database storing information regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses; 

classifying, using the one or more processors of a computing system, the patient with terminal cancer into a nodal address of the plurality of nodal addresses corresponding to a 

wherein the level of distress of the patient at the point in time is based, at least in part, on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden;

the identified group of one or more strategies of predetermined patient care services being associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, 

selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value, and

the initiation of palliative care or hospice care including pain relief and discontinuing full disease modifying treatment or slow to progression treatment.

However, Oeki teaches that it was old and well known in the art of cancer care before the effective filing date of the claimed invention to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of (p.145 Columns 1 and 2, p.146 Column 1 ¶ 1, p.146 Column 2 ¶ 1, and Table 1 describe administering a 5-point Likert scale questionnaire to cancer patients having questions on the patient’s perception of burden to caretakers such as friends and family members, including the patient’s concern over the cost of their care, i.e. perception of financial burden).
Therefore it would have been obvious to one of ordinary skill in the art of cancer care before the effective filing date of the claimed invention to modify the system of Rothman to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of the patient symptoms and determining a level of distress of the patient at a point in time based at least in part on the information regarding the perception of being a burden to loved ones, and the information regarding the perception of financial burden as taught by Oeki since cancer patient concerns about their burden on loved ones are known to affect decisions regarding treatment such as palliative care (Oeki p.145 Column 2 describes patient’s reporting that concerns over burdening loved ones affected decisions about palliative care).
It would have been further obvious to one of ordinary skill in the art of cancer care before the effective filing date of the claimed invention to modify the system of Rothman to collect information on a patient’s perception of being a burden to loved ones and perception of financial burden as part of information regarding the distress of the patient and severity of 

Pecora further teaches that it was old and well known in the art of patient assessment before the effective filing date of the claimed invention to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables ([6], [8], [71], [79], and [87] describe a COTA module containing a set of nodal addresses associated with groups of care strategies; [87] describes the bundles of predetermined patient care services being determined to optimize patient care and/or cost, i.e. therapeutic strategy or treatment intent) and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer ([83] and [84] describe the node addresses being represented as a plurality of strings separated by periods, where each string indicates one or more clinical variables; [71] states that “patients may be sorted 310 at the time of diagnosis to the highest level of clinical and/or molecular fidelity because each patient has different mortality, morbidity, treatments and costs”), classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time ([6], [71], and [79] describe classifying patients into nodal addresses using health information of each patient and representing a set of classification variables), identify a group of one or more strategies of predetermined patient care services associated with the nodal address of the patient based on the stored information regarding the nodal address of the patient and based on the stored information regarding an association between the nodal address of the patient corresponding to the point in time and the group of predetermined patient care services associated with the nodal address of the patient corresponding to the point in time, each of the one or more strategies of predetermined patient care services in the group being appropriate for a current clinical state of the patient in a clinical course of the cancer ([46], [71], [79], and [87] state that each nodal address may be associated with one or more bundles of predetermined patient care services. Examiner notes that the recitation of each of the strategies “being appropriate for a current clinical state of the patient in a clinical course of the terminal cancer” only constitutes non-functional descriptive material since a description of a patient care service as “appropriate” does affect any function within the claim. The limitation therefore does not further limit the claim in view of the prior art), and provide, via a graphical user interface, a display of information indicating the selected strategy of predetermined patient care services to a health care provider ([87] describes displaying the bundle of services to a healthcare provider).
Therefore it would have been obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses, classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the database, the nodal address representing a set of clinically relevant variables matched to attributes of the patient in the data for the point in time and storing an identification of the nodal address of the patient corresponding to the point in time, identify a group of one or more strategies of predetermined patient care services associated with the nodal address of (Pecora [8], [71], [72], and [79]).
It would have been further obvious to one of ordinary skill in the art of patient assessment before the effective filing date of the claimed invention to modify the system of Rothman to store information in a database regarding a plurality of nodal addresses and an association of each nodal address with a group of one or more strategies of predetermined patient care services, each nodal address representing a different combination of values for a set of clinically relevant variables and each nodal address represented by one or more strings of characters with different portions of the one or more strings or different strings of the one or more strings corresponding to different clinically relevant variables, wherein the plurality of nodal addresses include clinically relevant variables that enable sorting of cancer patients to a highest level of clinical and molecular fidelity for each cancer represented in the plurality of nodal addresses, classify a patient into a nodal address of the plurality of nodal addresses corresponding to a point in time based on the data comprising personal health information and the information regarding the plurality of nodal addresses stored in the 

Bernard further teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value (Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of Rothman to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value as taught by Bernard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Rothman already discloses recommending a treatment when a distress score passes a threshold, and using the threshold to select a particular treatments based on the score exceeding the threshold as taught by Bernard would perform that same function in Rothman, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Dillon lastly teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention for initiation of palliative care or hospice care to include pain relief and discontinuation of full disease modifying treatment or slow to progression treatment (page 64 ¶2 describes hospice care as incorporating palliative care rather than curative care, i.e. full disease modifying treatment or slow to progression treatment, as well as initiating pain therapies; Page 86 ¶2 describes hospice as utilizing pain control; Page 172 ¶2 and 218 ¶2 describe initiating hospice care as ceasing curative care).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the system of 


Claim 26 recites substantially similar limitations to those recited in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 27 recites substantially similar limitations to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 28 recites substantially similar limitations to those recited in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 31 recites substantially similar limitations to those recited in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 34 recites substantially similar limitations to those recited in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

With respect to claim 37, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman further discloses:
wherein the data comprising personal health information of the patent comprises results of a patient questionnaire effective to establish a level of distress of the patient ([25], [26], [40], and [41] describe collecting the health information by querying the patient and receiving responses, where the responses pertain to information on a patient’s distress such as symptom severity, pain, stress, and mental/emotional status).

Claim 38 recites substantially similar limitations to those recited in claim 37, and is rejected on the same grounds set out above with respect to claim 37.

Claim 39 recites substantially similar limitations to those recited in claim 37, and is rejected on the same grounds set out above with respect to claim 37.

With respect to claim 40, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman further discloses:
wherein the method determines the time in the clinical course of the patient's terminal cancer at which patient care services including palliative care or hospice care and not including slow to progression are initiated ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care, i.e. determining when hospice care is initiated). 

With respect to claim 41, Rothman/Oeki/Pecora/Bernard/Dillon teach the method of claim 1. Rothman further discloses:
monitoring the patient over time and providing an updated display of information indicating an updated strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer at a later point in time ([17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated), the monitoring comprising, periodically or following a medical event for the patient:
receiving updated data comprising updated personal health information of the patient with terminal cancer at a later point in time including updated information regarding the distress of the patient and the severity of the patient symptoms comprising updated personal health information of the patent, the updated personal health information of the patient with terminal cancer including updated information regarding a distress of the patient or the patient symptoms, at least some of the updated information regarding a distress of the patient effective to establish an updated level of distress of the patient ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point);

determining an updated cumulative distress score for the later point in time from the updated data comprising the updated personal health information of the patient based on ([18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); 

selecting another one of the one or more patient care services from the group of one or more strategies of predetermined care services based on the updated cumulative distress score for the later point in time based on the updated cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining an updated treatment strategy and treatment intent ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); and

providing the updated display of information indicating the updated strategy ([19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); and

the health care provider modifying treatment for the patient by implementing the updated selected strategy of predetermined patient care services to effect an updated particular treatment ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point; [35] and [67] describe caregivers providing more effective health care based on the recommendations);

but does not expressly disclose:
selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value.

However, Bernard teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value (Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a 

With respect to claim 42, Rothman/Oeki/Pecora/Bernard/Dillon teach the non-transitory computer-readable medium of claim 13. Rothman further discloses:
monitoring the patient over time and providing an updated display of information indicating an updated strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer at a later point in time ([17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated), the monitoring comprising, periodically or following a medical event for the patient:
receiving updated data comprising updated personal health information of the patient with terminal cancer at a later point in time including updated information regarding the distress of the patient and the severity of the patient symptoms comprising updated personal health information of the patent, the updated personal health information of the patient with terminal cancer including updated information regarding a distress of the patient or the patient symptoms, at least some of the updated information regarding a ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point);

determining an updated cumulative distress score for the later point in time from the updated data comprising the updated personal health information of the patient based on criteria comprising the level of distress of the patient and the severity of the patient symptoms at the later point in time ([18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); 

selecting another one of the one or more patient care services from the group of one or more strategies of predetermined care services based on the updated cumulative distress score for the later point in time based on the updated cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining an updated treatment strategy and ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); and

providing the updated display of information indicating the updated strategy ([19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point) and directing the health care provider to modify treatment for the patient by implementing the updated selected strategy of predetermined patient care services to effect an updated particular treatment ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point; [35] and [67] describe caregivers providing more effective health care based on the recommendations);

but does not expressly disclose:
selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value.

However, Bernard teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is (Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value as taught by Bernard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rothman, Oeki, Pecora, Bernard, and Dillon already teaches recommending a treatment when a distress score passes a threshold, and using the threshold to select a particular treatments based on the score exceeding the threshold as taught by Bernard would perform that same function in the combination of Rothman, Oeki, Pecora, Bernard, and Dillon, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 43, Rothman/Oeki/Pecora/Bernard/Dillon teach the system of claim 25. Rothman further discloses:
monitoring the patient over time and providing an updated display of information indicating an updated strategy of predetermined patient care services to a health care provider for initiating treatment of or treating the patient with terminal cancer at a later point in time ([17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated), the monitoring comprising, periodically or following a medical event for the patient:
receiving updated data comprising updated personal health information of the patient with terminal cancer at a later point in time including updated information regarding the distress of the patient and the severity of the patient symptoms comprising updated personal health information of the patent, the updated personal health information of the patient with terminal cancer including updated information regarding a distress of the patient or the patient symptoms, at least some of the updated information regarding a distress of the patient effective to establish an updated level of distress of the patient ([15], [17], [25]-[27], [40], and [41] describe collecting health information about a patient including objective and subjective information regarding a patient’s symptoms, pain, and mental status; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point);

determining an updated cumulative distress score for the later point in time from the updated data comprising the updated personal health information of the patient based on criteria comprising the level of distress of the patient and the severity of the patient symptoms at the later point in time ([18], [31], [49], [51], and [93] describe generating a health score as well as producing graphs of the health score over time, i.e. each health score corresponds to a particular known point in time; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); 

selecting another one of the one or more patient care services from the group of one or more strategies of predetermined care services based on the updated cumulative distress score for the later point in time based on the updated cumulative distress score crossing a threshold value (Claim 11, [18], [32], [53], and [95] describe generating specific recommendations for one or more courses of action for the patient’s care based on the health score when the score crosses a threshold), the selected strategy of predetermined patient care services includes palliative care or hospice care and does not include slow to progression, thereby determining an updated treatment strategy and treatment intent ([18], [32], [53], and [95] describe generating recommendations for one or more courses of action for the patient’s care based on the health score, where the recommendation may include hospice care; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point); and

providing the updated display of information indicating the updated strategy ([19], [46], [53], and [95] describe providing the recommendations for one or more courses of action for the patient’s care to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point) and directing the health care provider to modify treatment for the patient by implementing the updated selected strategy of predetermined patient care services to effect an updated particular treatment ([19], [46], [53], and [95] describe recommending the one or more courses of action to care providers; [17], [19], [52], [67], [93], and [117] describe monitoring and tracking the patient’s score over time, i.e. the process is repeated at a later point; [35] and [67] describe caregivers providing more effective health care based on the recommendations);

but does not expressly disclose:
selecting a particular strategy of predetermined patient care services when the cumulative distress score is above a threshold value.

However, Bernard teaches that it was old and well known in the art of patient treatment before the effective filing date of the claimed invention to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value (Figures 2A, 2B, 3A, and 3B, [9], [27]-[29], and [60] describe calculating a cumulative distress score for a patient and comparing that score to various thresholds to determine a recommended plan of treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment before the effective filing date of the claimed invention to modify the combination of Rothman, Oeki, Pecora, Bernard, and Dillon to select a particular strategy of predetermined patient care services when a patient’s cumulative distress score is above a threshold value as taught by Bernard since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Rothman, Oeki, Pecora, Bernard, and Dillon already teaches recommending a treatment when a distress score passes a threshold, and using the threshold to select a particular treatments based on the score exceeding the threshold as taught by Bernard would perform that same function in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trout et al describes a screening tool used to suggest a palliative care consultation based on a combination of patient distress and severity of several symptoms (see p. 172 and Figure 1).
Hogan et al (US Patent Application Publication 2016/0042135) describes a system for determining whether to recommend transferring a patient to hospice and discontinuing hospital treatment based on patient data (see e.g. [12], [13], [55], and [62]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626